DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/01/2022 has been entered.




Response to Amendment
Received 06/09/2022

	Claim(s) 1-11 and 13 are pending.
	Claim(s) 1, 11, and 13 have been amended.
Claim(s) 12 has been cancelled.
The 35 U.S.C § 103 rejection to claim(s) 1-11 and 13 have been fully considered in view of the amendments received on 06/09/2022 and are fully addressed in the prior art rejection below.



Response to Arguments
Received 06/09/2022


Regarding independent claims 1, 11, and 13: 

Applicant’s arguments (Remarks; Page 8: ¶ 2 and Page 8: ¶ 4 to Page 9: ¶ 2), filed 06/09/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. The newly proposed amendments incorporate subject matter/limitations that further clarify actions associated with the virtual space vs. those of the real space. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Arai (US PGPUB No. 20170053452 A1), in view of Lewis (US PGPUB No. 20200018952 A1), and further in view of Forster (US PGPUB No. 20210088790 A1).

Applicant’s arguments (Remarks; Page 9: ¶ 3-4), filed 06/09/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. The newly proposed amendments incorporate subject matter/limitations that further clarify change in the sight line direction in relation with transferring the viewpoint around the focus object. Additionally, the Examiner interpreters the inferred argument. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks; Page 10: ¶ 1), filed 06/09/2022, with respect to the rejection(s) of claim(s) 11 and 13 under 35 U.S.C § 103 have been fully considered and are persuasive due to claim 11’s and claim 13’s similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai, US PGPUB No. 20170053452 A1, hereinafter Arai, in view of Lewis, US PGPUB No. 20200018952 A1, hereinafter Lewis, and further in view of Forster, US PGPUB No. 20210088790 A1, hereinafter Forster.

	
Regarding claim 1, Arai discloses a display control device for controlling a display device (Arai; a control circuit unit (i.e. display control device) for controlling a display device (i.e. HMD) [¶ 0071-0073], as illustrated within Fig. 5; moreover, display device (i.e. HMD) [¶ 0059-0061] in relation with a control circuit unit (i.e. display control device) [¶ 0062 and ¶ 0076-0077], as depicted within Fig. 1; furthermore, control circuit unit corresponds to an information processing terminal [¶ 0109 and ¶ 0112], as depicted within Fig. 20), the display control device comprising:
at least one memory configured to store computer program code (Arai; the control circuit unit (i.e. display control device), as addressed above, comprises at least one memory configured to store computer program code [¶ 0062, ¶ 0072 and ¶ 0074]; moreover, memory stored program and/or data [¶ 0114-0116, ¶ 0121-0122, and ¶ 0125], in addition data storage medium [¶ 0124]); and 
at least one processor configured to access said at least one memory, read said computer program code, and operate as instructed by said computer program code (Arai; the control circuit unit (i.e. display control device), as addressed above, comprises at least one processor configured to access said at least one memory, read said computer program code, and operate as instructed by said computer program code [¶ 0062 and ¶ 0071-0072]; moreover, hardware configuration [¶ 0062, ¶ 0109, and ¶ 0112] in relation with executable code/instructions and/or data [¶ 0114-0116, ¶ 0121-0122, and ¶ 0125]), said computer program code including:
generator code configured to cause at least one of said at least one processor to generate an image representing a view of a virtual space in the sight line direction (Arai; the computer program code, as addressed above implicitly includes (generator/functional) code configured to cause at least one of said at least one processor [¶ 0062, ¶ 0072-0073, ¶ 0112, and ¶ 0122] to generate an image representing a view of a virtual space in the sight line direction [¶ 0083-0086], as illustrated within Fig. 10; moreover, virtual space image [¶ 0077-0079] in relation with (virtual) imaging [¶ 0060-0061 and ¶ 0080-0082], as depicted within Fig. 8), the virtual space including media objects (Arai; the virtual space includes media objects [¶ 0083-0086], as illustrated within Fig. 10; moreover, virtual space image [¶ 0077-0079] in relation with (virtual) imaging [¶ 0060-0061 and ¶ 0080-0082]);
display controller code configured to cause at least one of said at least one processor to control the display device to display the generated image on a display included in the display device (Arai; the computer program code, as addressed above implicitly includes (display-controller/functional) code configured to cause at least one of said at least one processor [¶ 0062, ¶ 0072-0073, ¶ 0112, and ¶ 0122] to control the display device (i.e. HMD) to display the generated image on a display included in the display device (i.e. HMD) [¶ 0080-0081 and ¶ 0083-0085], as illustrated within Fig. 6, Fig. 8, and Fig. 10; moreover, HMD in relation with the control circuit unit [¶ 0060-0061, ¶ 0073, and ¶ 0075], as depicted within Fig. 5);
changer code configured to cause at least one of said at least one processor to change a sight line direction in a virtual space in accordance with a shift in orientation of the display device in a real space (Arai; the computer program code, as addressed above implicitly includes (changer/functional) code configured to cause at least one of said at least one processor [¶ 0062, ¶ 0072-0073, ¶ 0112, and ¶ 0122] to change a sight line direction in a virtual space in accordance with a shift in orientation of the display device (i.e. HMD) in a real space [¶ 0064-0066]; moreover, motion sensor in relation with HMD and control circuit unit [¶ 0062-0063 and ¶ 0077-0078]); 
specifier code configured to cause at least one of said at least one processor to specify a focus object among the objects (Arai; the computer program code, as addressed above implicitly includes (specifier/functional) code configured to cause at least one of said at least one processor [¶ 0062, ¶ 0072-0073, ¶ 0112, and ¶ 0122] to specify a focus object among the objects [¶ 0086, ¶ 0089, and ¶ 0096]; wherein, a focus object corresponds to a gaze duration of an advertisement [¶ 0088-0090, ¶ 0095, and ¶ 0101]), wherein the changer code is configured to cause at least one of said at least one processor to transfer an observation site about the focus object toward a direction opposite to a direction of change in the sight line direction (Arai; the (changer/functional) code, as addressed above, is configured to cause at least one of said at least one processor [¶ 0062, ¶ 0072-0073, ¶ 0112, and ¶ 0122] to transfer an observation site (i.e. FOV, viewing region) about the focus object (i.e. gaze duration of an advertisement) toward a direction opposite to a direction of change in the sight line direction [¶ 0064-0066]; moreover, motion sensor in relation with HMD and control circuit unit [¶ 0062-0063 and ¶ 0077-0078]; additionally, the user freely moves in the virtual space [¶ 0064, ¶ 0067, and ¶ 0084-0086], as illustrated within Fig. 2, Fig. 10, and Fig. 14).
Arai fails to disclose to the virtual space including a plurality of moving objects;
to generate an image representing a view of a virtual space, observed from a viewpoint in a sight line direction, virtual space including a plurality of still and moving objects; and
to specify a focus object among the plurality of still and moving objects, wherein to transfer the viewpoint around the focus object toward a direction opposite to a direction of change in the sight line direction.
to transfer, around the focus object, the viewpoint from which the virtual 2 space is being observed, toward a direction opposite to a direction of change in the sight line direction, and to control the display device to display an image representing a changed view of the virtual space in accordance with the transferred viewpoint.
However, Lewis teaches to change a sight line direction in a virtual space in accordance with a shift in orientation of the display device in a real space (Lewis; changing a gaze (i.e. sight line) direction in a virtual space in accordance with a shift in orientation of the display device in a real space [¶ 0036-0037 and ¶ 0047-0048], as illustrated within Fig. 2 and Fig. 5; moreover, determining the direction of the drivers gaze [¶ 0039-0040 and ¶ 0044-0046] in relation with attracting the attention of the user/driver [¶ 0038]), the virtual space including a plurality of still and moving objects (Lewis; the virtual space including a plurality of still and moving objects corresponding to one or more virtual objects that are still at a beginning position and moving when at an end position [¶ 0051], as illustrated within Figs. 4-5; wherein, an indicator is configured to be still or dynamic given its purpose [¶ 0016-0018]);
to generate an image representing a view of the virtual space (Lewis; generating an indicator (i.e. image representing a view) of the virtual space [¶ 0035-0037], as illustrated within Fig. 2; moreover, HUD generated virtual images [¶ 0002 and ¶ 0047-0048], as depicted within Fig. 4), observed from a viewpoint in the sight line direction (Lewis; generating an indicator (i.e. image representing a view) of the virtual space, as addressed above, observed from a viewpoint in the gaze (i.e. sight line) direction [¶ 0036-0037 and ¶ 0047-0048]; moreover, determining the direction of the drivers gaze [¶ 0039-0040 and ¶ 0044-0046] in relation with attracting the attention of the user/driver [¶ 0038]); and
to specify a focus object among the plurality of still and moving objects (Lewis; specifying a focus object among the plurality of still and moving objects [¶ 0047-0049 and ¶ 0051]), wherein to transfer the viewpoint around the focus object toward a direction opposite to a direction of change in the sight line direction (Lewis; transfer the viewpoint around the focus object toward a direction opposite to a direction of change in the gaze (i.e. sight line) direction [¶ 0038, ¶ 0047-0048, and ¶ 0057]).
Arai and Lewis are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai, to incorporate to change a sight line direction in a virtual space in accordance with a shift in orientation of the display device in a real space, the virtual space including a plurality of still and moving objects; to generate an image representing a view of the virtual space, observed from a viewpoint in the sight line direction; and to specify a focus object among the plurality of still and moving objects, wherein to transfer the viewpoint around the focus object toward a direction opposite to a direction of change in the sight line direction (as taught by Lewis), in order to provide information to a user that reduces risk and/or diversion within their environment (Lewis; [¶ 0001-0003]).
Arai as modified by Lewis fails to disclose to control the display device to display an image representing a changed view of the virtual space in accordance with the transferred viewpoint.
However, Forster teaches to generate an image representing a view of a virtual space (Forster; generating an image representing a view of a virtual space [¶ 0096-0097]; moreover, stereoscopic imaging [¶ 0067-0069], associated with virtual environment around a user [¶ 0084-0086]), observed from a viewpoint in a sight line direction (Forster; observed from a viewpoint in a sight line direction [¶ 0063 and ¶ 0111]; moreover, gaze direction [¶ 0117-0119]), the virtual space including a plurality of still objects (Forster; the virtual space, as addressed above, includes (still) media objects (i.e. image features) [¶ 0149-0150]);
to control the display device to display the generated image on a display included in the display device (Forster; controlling the HMD (i.e. display device) to display the generated image on a display included in the HMD (i.e. display device) [¶ 0096-0097]; moreover, stereoscopic imaging [¶ 0067-0069]);
to change the sight line direction in the virtual space in accordance with a shift in orientation of the display device in a real space (Forster; changing the sight line direction in the virtual space [¶ 0084-0086] in accordance with a shift in orientation of the HMD (i.e. display device) in a real space [¶ 0063 and ¶ 0111]; moreover, gaze direction [¶ 0117-0119]); and
to specify a focus object among the plurality of still objects (Forster; specifying a focus object among the (still) media objects [¶ 0149-0150 and ¶ 0158]; moreover, gaze direction [¶ 0117-0119]), to transfer, around the focus object, the viewpoint from which the virtual 2 space is being observed, toward a direction opposite to a direction of change in the sight line direction (Forster; to transfer the viewpoint from which the virtual 2 space is being observed toward a direction opposite to a direction of change in the sight line direction [¶ 0129-0131] around the focus object [¶ 0122-0123 and ¶ 0126-0127]; wherein, the line of sight is detected [¶ 0111 and ¶ 0117-0119]), and to control the display device to display an image representing a changed view of the virtual space in accordance with the transferred viewpoint (Forster; controlling the HMD (i.e. display device) to display an image representing a changed view of the virtual space in accordance with the transferred viewpoint [¶ 0129-0131]).
Arai in view of Lewis and Forster are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai as modified by Lewis, to incorporate to generate an image representing a view of a virtual space, observed from a viewpoint in a sight line direction, the virtual space including a plurality of still objects; to control the display device to display the generated image on a display included in the display device; to change the sight line direction in the virtual space in accordance with a shift in orientation of the display device in a real space; and to specify a focus object among the plurality of still objects, to transfer, around the focus object, the viewpoint from which the virtual 2 space is being observed, toward a direction opposite to a direction of change in the sight line direction, and to control the display device to display an image representing a changed view of the virtual space in accordance with the transferred viewpoint (as taught by Forster), in order to provide responsive gaze detection environment that reduce optical information that is less needed (Forster; [Abstract and ¶ 0098-0099]).

Regarding claim 2, Arai in view of Lewis and Forster further discloses the display control device according to claim 1, wherein the specifier code is configured to cause at least one of said at least one processor to operate (Arai; the (specifier/functional) code is configured to causes at least one of at least one processor [¶ 0062, ¶ 0072-0073, ¶ 0112, and ¶ 0122] to operate [¶ 0083-0086]).
Lewis further teaches to specify the focus object determined on a predetermined basis to have a low value of a velocity component in an inter-image velocity of the focus object transferred from one position to another position in respective images (Lewis; to specify the focus object determined on a predetermined basis to have a low value of a velocity component in an inter-image velocity of the focus object transferred from one position to another position in respective images [¶ 0049 and ¶ 0052-0053]), the velocity component not resulting from movement of the focus object in the virtual space (Lewis; the velocity component not resulting from movement of the focus object in the virtual space [¶ 0051-0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai as modified by Lewis and Forster, to incorporate to specify the focus object determined on a predetermined basis to have a low value of a velocity component in an inter-image velocity of the focus object transferred from one position to another position in respective images, the velocity component not resulting from movement of the focus object in the virtual space (as taught by Lewis), in order to provide information to a user that reduces risk and/or diversion within their environment (Lewis; [¶ 0001-0003]).

Regarding claim 3, Arai in view of Lewis and Forster further discloses the display control device according to claim 2, the changer code cause at least one of said at least one processor to operate (Arai; the (changer/functional) code is configured to causes at least one of at least one processor [¶ 0062, ¶ 0072-0073, ¶ 0112, and ¶ 0122] to operate [¶ 0083-0086]).
Lewis further discloses wherein if a plurality of focus objects are determined on the predetermined basis (Lewis; one or more of focus objects are determined on the predetermined basis [¶ 0049 and ¶ 0051-0053]), transfer the viewpoint around one of the plurality of focus objects having a minimum value of the velocity component (Lewis; transferring the viewpoint around one of the one or more of focus objects having a minimum value of the velocity component [¶ 0052-0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai as modified by Lewis and Forster, to incorporate wherein if a plurality of focus objects are determined on the predetermined basis, transfer the viewpoint around one of the plurality of focus objects having a minimum value of the velocity component (as taught by Lewis), in order to provide information to a user that reduces risk and/or diversion within their environment (Lewis; [¶ 0001-0003]).
 
Regarding claim 4, Arai in view of Lewis and Forster the display control device according to claim 2, wherein the specifier code causes at least one of said at least one processor (Arai; the specifier code causes at least one of said at least one processor, as addressed within the parent claim(s)).
Lewis further teaches to acquire a preceding position and a subsequent position for each of the plurality of still and moving objects (Lewis; acquiring a preceding position and a subsequent position for each of the one or more of still and moving objects [¶ 0047-0049 and ¶ 0051], as illustrated within Fig. 4), the preceding position being a position of an object in the virtual space immediately before the change in the sight line direction in an image generated immediately before the change in the sight line direction (Lewis; the preceding position being a position of an object in the virtual space immediately before the change in the gaze (i.e. sight line) direction in an image generated immediately before the change in the gaze (i.e. sight line) direction [¶ 0047-0049 and ¶ 0051], as illustrated within Fig. 4), the subsequent position being a position of the object in an image to be generated immediately after the change in the sight line direction (Lewis; the subsequent position being a position of the object in an image to be generated immediately after the change in the sight line direction [¶ 0048-0049,  ¶ 0051, and ¶ 0057], as illustrated within Fig. 5), and to specify a difference between the subsequent position and the preceding position as the velocity component of the object (Lewis; specifying a difference between the subsequent position and the preceding position as the velocity component of the object [¶ 0048-0049 and ¶ 0051-0053]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai as modified by Lewis and Forster, to incorporate to acquire a preceding position and a subsequent position for each of the plurality of still and moving objects, the preceding position being a position of an object in the virtual space immediately before the change in the sight line direction in an image generated immediately before the change in the sight line direction, the subsequent position being a position of the object in an image to be generated immediately after the change in the sight line direction, and to specify a difference between the subsequent position and the preceding position as the velocity component of the object (as taught by Lewis), in order to provide information to a user that reduces risk and/or diversion within their environment (Lewis; [¶ 0001-0003]).

Regarding claim 5, Arai in view of Lewis and Forster further discloses the display control device according to claim 2, wherein the focus object having a minimum value of the velocity component is determined on the predetermined basis to have the low value (Lewis; the focus object having a minimum value of the velocity component is determined on the predetermined basis to have the low value [¶ 0049 and ¶ 0051-0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai as modified by Lewis and Forster, to incorporate the focus object having a minimum value of the velocity component is determined on the predetermined basis to have the low value (as taught by Lewis), in order to provide information to a user that reduces risk and/or diversion within their environment (Lewis; [¶ 0001-0003]).

Regarding claim 6, Arai in view of Lewis and Forster further discloses the display control device according to claim 2, wherein the focus object having the velocity component of a predetermined threshold or less is determined on the predetermined basis to have the low value (Lewis; the focus object having the velocity component of a predetermined threshold or less is determined on the predetermined basis to have the low value [¶ 0049 and ¶ 0052-0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai as modified by Lewis and Forster, to incorporate the focus object having the velocity component of a predetermined threshold or less is determined on the predetermined basis to have the low value (as taught by Lewis), in order to provide information to a user that reduces risk and/or diversion within their environment (Lewis; [¶ 0001-0003]).

Regarding claim 7, Arai in view of Lewis and Forster further discloses the display control device according to claim 2, wherein the focus object having the velocity component of which a ratio to the shift in orientation is less than a predetermined threshold is determined on the predetermined basis to have the low value (Lewis; the focus object having the velocity component of which a ratio to the shift in orientation is less than a predetermined threshold is determined on the predetermined basis to have the low value [¶ 0049 and ¶ 0052-0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai as modified by Lewis and Forster, to incorporate the focus object having the velocity component of which a ratio to the shift in orientation is less than a predetermined threshold is determined on the predetermined basis to have the low value (as taught by Lewis), in order to provide information to a user that reduces risk and/or diversion within their environment (Lewis; [¶ 0001-0003]).

Regarding claim 8, Arai in view of Lewis and Forster further discloses the display control device according to claim 1, wherein the changer code causes at least one of said at least one processor (Arai; the changer code causes at least one of said at least one processor, as addressed within the parent claim(s)).
Lewis further teaches to transfer the viewpoint in accordance with the change in the sight line direction (Lewis; transferring the viewpoint in accordance with the change in the gaze (i.e. sight line) direction [¶ 0047-0048 and ¶ 0057]; moreover, determining the direction of the drivers gaze [¶ 0039-0040 and ¶ 0044-0046] in relation with attracting the attention of the user/driver [¶ 0038]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai as modified by Lewis and Forster, to incorporate to transfer the viewpoint in accordance with the change in the sight line direction (as taught by Lewis), in order to provide information to a user that reduces risk and/or diversion within their environment (Lewis; [¶ 0001-0003]).

Regarding claim 9, Arai in view of Lewis and Forster further discloses the display control device according to claim 8, wherein the changer code causes at least one of said at least one processor (Arai; the changer code causes at least one of said at least one processor, as addressed within the parent claim(s)).
Lewis further teaches to transfer the viewpoint at an amount in proportion to the change in the sight line direction (Lewis; to transfer the viewpoint at an amount in proportion to the change in the gaze (i.e. sight line) direction [¶ 0047-0048 and ¶ 0057]; wherein, distance is a factor [¶ 0049 and ¶ 0053]; moreover, determining the direction of the drivers gaze [¶ 0039-0040 and ¶ 0044-0046] in relation with attracting the attention of the user/driver [¶ 0038]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai as modified by Lewis and Forster, to incorporate to transfer the viewpoint at an amount in proportion to the change in the sight line direction (as taught by Lewis), in order to provide information to a user that reduces risk and/or diversion within their environment (Lewis; [¶ 0001-0003]).

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 1, due to the similarities claim 11 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 11.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 1, due to the similarities claim 13 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 13; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Arai discloses a non-transitory computer-readable information recording medium storing a program thereon (Arai; a non-transitory computer-readable information recording medium storing a program thereon [¶ 0062, ¶ 0072 and ¶ 0074]; moreover, memory stored program and/or data [¶ 0114-0116, ¶ 0121-0122, and ¶ 0125], in addition data storage medium [¶ 0124]), the program causing a computer to function (Arai; program, as addressed above, causing a computer to function [¶ 0062, ¶ 0071-0072, and ¶ 0077]; moreover, hardware/computer configuration [¶ 0062, ¶ 0109, and ¶ 0112] in relation with executable code/instructions and/or data [¶ 0114-0116, ¶ 0121-0122, and ¶ 0125], as depicted within Fig. 20, further corresponding to control circuit [¶ 0062, ¶ 0071-0073, ¶ 0109, and ¶ 0112], as illustrated within Fig. 5).
(further refer to the rejection of claim 1)




Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Lewis and Forster as applied to claim(s) 1 above, and further in view of Yamamoto, US Patent No. 6377277 B1, hereinafter Yamamoto.

Regarding claim 10, Arai in view of Lewis and Forster further discloses the display control device according to claim 1, the generator code causes at least one of said at least one processor to operate (Arai; the (generator/functional) code causes at least one of said at least one processor [¶ 0062, ¶ 0072-0073, ¶ 0112, and ¶ 0122] to operate [¶ 0083-0086]).
Lewis further teaches to increase an appearance of another object the focus object among the plurality of still and moving objects (Lewis; increase/changing an appearance of another object the focus object among the one or more of still and moving objects [¶ 0047-0050 and ¶ 0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai as modified by Lewis and Forster, to incorporate to increase an appearance of another object the focus object among the plurality of still and moving objects (as taught by Lewis), in order to provide information to a user that reduces risk and/or diversion within their environment (Lewis; [¶ 0001-0003]).
Arai as modified by Lewis and Forster fails to disclose to increase a transparency of another object other than the focus object among the objects, the another object hiding the focus object in the view of the virtual space, observed from the viewpoint in the sight line direction, and then generate the image. 
However, Yamamoto teaches wherein the generator code causes at least one of said at least one processor to increase a transparency of another object other than the focus object among the objects (Yamamoto; the (generator/functional) code causes at least one of said at least one processor [Col. 6, lines 5-29] to increase a transparency/translucent of another object (i.e. obstacle) other than the focus object (i.e. subject) among the objects [Col. 9, lines 46-59, Col. 11, lines 7-23 and lines 34-40, and Col. 13, lines 46-59], as illustrate within Fig. 2 and Figs. 5A-C), the another object hiding the focus object in the view of the virtual space, observed from the viewpoint in the sight line direction (Yamamoto; the another object (i.e. obstacle) hiding the focus object (i.e. subject) in the view of the virtual space, observed from the viewpoint in the sight line direction [Col. 8, lines 48-57, Col. 9, lines 39-65, and Col. 13, lines 46-59]), and then generate the  image (Yamamoto; at least one processor in increase a transparency of another object (i.e. obstacle) other than the focus object (i.e. subject) among the objects, as addressed above, and then generates the image [Col. 9, lines 46-59, Col. 11, lines 7-23, and Col. 13, lines 46-59], as illustrate within Figs. 5A-C). 
Arai in view of Lewis, Forster, and Yamamoto are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai as modified by Lewis and Forster, to incorporate the generator code causes at least one of said at least one processor to increase a transparency of another object other than the focus object among the objects, the another object hiding the focus object in the view of the virtual space, observed from the viewpoint in the sight line direction, and then generate the  image (as taught by Yamamoto), in order to provide an improved alternate reality environment that allow for better user immersion and/or movement within the environment (Yamamoto; [Col. 2, lines 4-55]).






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/           Primary Examiner, Art Unit 2616